Citation Nr: 0712719	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  98-11 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for a low back disability, claimed to 
be the result of a fall during Department of Veterans Affairs 
(VA) hospitalization in February 1992.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to May 1977.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which determined that new and material evidence had 
not been received to reopen a claim for compensation under 
38 U.S.C.A. § 1151 for a low back disability, claimed to be 
the result of a fall during VA hospitalization in February 
1992.  

In August 2005, the Board remanded the matter for due process 
considerations.  In August 2006, the Board again remanded the 
matter to afford the veteran a Board hearing at the RO.  That 
hearing was held before the undersigned Veterans Law Judge in 
December 2006.

In addition to a low back disability, the veteran has also 
claimed that she sustained numerous additional disabilities 
in the claimed February 1992 fall, such as a neck disability, 
bladder and bowel problems, weakness of the extremities, 
arthritis, and depression.  The veteran has also claimed 
entitlement to service connection for a low back disability, 
secondary to her service-connected bilateral knee disability.  
As previously noted by the Board in its August 2005 remand, 
however, the veteran has not perfected an appeal with the 
RO's decisions denying these claims.  Thus, the sole issue in 
appellate status is as set forth on the cover page of this 
decision.  





FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied compensation 
under 38 U.S.C. § 1151 for a low back disability, claimed to 
be the result of a fall during VA hospitalization in February 
1992.

2.  In a May 1995 letter, the veteran was notified of the 
decision and her appellate rights, but she failed to perfect 
an appeal within the applicable time period.

3.  The additional evidence received since the final May 1995 
rating decision denying service connection for compensation 
under 38 U.S.C. § 1151 for a low back disability is either 
duplicative or cumulative and does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision denying service connection 
for compensation under 38 U.S.C.A. § 1151 for a low back 
disability, claimed to be the result of a fall during VA 
hospitalization in February 1992, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  New and material has not been received to reopen the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for a low back disability, claimed to be the result of a fall 
during VA hospitalization in February 1992.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  In addition, in the context of a claim to reopen, 
VCAA notice must include an explanation of what constitutes 
new and material evidence to reopen the claim as determined 
by the evidence of record at the time of the previous final 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, in an August 2005 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim for 1151 benefits, as well 
as the requirements for reopening a claim based on new and 
material evidence.  The letter also advised the veteran that 
she should submit or identify additional relevant information 
in support of her claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006).  

While the VCAA notice was not provided to the veteran prior 
to the initial decision on her claim, that was an 
impossibility, because the initial RO decision in April 1998 
predated the enactment of the VCAA.  See VAOGCPREC 7-2004.  
In any event, the Board finds that the veteran has not been 
prejudiced by such failure in timing, or, indeed, any other 
notification deficiency.  Neither the appellant nor her 
representative has contended otherwise.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dunlap v. 
Nicholson, Vet. App. No. 03-0320 (March, 23, 2007) (With 
respect to notice errors, the burden is generally on the 
claimant to assert with specificity how she or he was 
prejudiced by any notification error).  

For the reasons discussed above, the Board finds that VA has 
fulfilled its notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor her 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

VA has a more limited duty to assist a claimant in 
applications to reopen a previously denied claim than it does 
regarding an original claim.  38 U.S.C.A. § 5103A(f).  In 
this case, VA has fulfilled its duty to assist the veteran.  
Her service medical records are on file, as are post-service 
VA, military, and private clinical records identified by the 
veteran.  There is no indication of outstanding, available 
records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2006).  The appellant has made reference to 
an unsuccessful application for disability benefits from the 
Social Security Administration, but there is no indication 
that, given the nature of the issue on appeal, such records 
are relevant to the claim.  Neither the appellant or her 
representative has argued otherwise.  Finally, the Board 
concludes that a VA medical opinion in connection with the 
appellant's claim is not necessary, in the absence of new and 
material evidence.  38 C.F.R. § 3.159(c)(4) (2006).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its notification 
and development duties to the veteran.  A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, no further action is necessary.


Background

In pertinent part, VA clinical records show that in August 
1991, the veteran sought treatment for lumbar disc disease.  
In January 1992, she was evaluated in the VA neurosurgery 
clinic where she complained of back pain radiating to the 
right hip and leg.  She indicated that her symptoms had been 
present since a fall in 1989 and that MRI testing in 1990 had 
shown a herniated disc.  

In February 1992, the veteran was hospitalized at the VA 
Medical Center in Decatur, Georgia.  On admission, it was 
noted that the veteran had a history of low back pain with 
right sided sciatica since a fall in 1989.  It was noted that 
an MRI performed in 1990 had revealed an L5-S1 disc 
herniation.  On February 11, 1992, the veteran underwent a 
lumbar diskectomy at L5-S1, without complication.  Of record, 
is the veteran's signed consent for this surgery.  On the 
first post-operative day, the veteran exhibited some evidence 
of paresthesias along the S1 dermatome which were felt to be 
related to intraoperative manipulation of the nerve root.  
Thereafter, on the evening of the first postoperative day, 
the veteran reportedly fell while in the bathroom.  A careful 
examination on several occasions revealed no physical 
evidence of injury from the claimed fall, though the veteran 
alleged that the fall had increased muscle spasm-like pain in 
her thigh and calf.  X-ray studies of the lumbar spine on 
February 16, 1992, were essentially negative.  Over the next 
few days, the paresthesias over the S1 dermatome improved, as 
did the veteran's thigh and muscle cramping.  The veteran 
thereafter gradually increased her activity and was noted to 
be ambulating well.  The discharge diagnosis on February 17, 
1992, was herniated lumbar disc.

Post-operative VA clinical records show that that during a 
physical therapy examination in February 1992, the veteran 
arrived in a wheelchair with a private nurse.  She was 
wearing high heels and also had crutches.  The veteran 
claimed that she had had 10/10 pain since falling in the 
hospital.  On examination, the veteran was able to ambulate 
with crutches, but the examiner was unable to assess the 
veteran's strength or range of motion, due to the veteran's 
refusal to participate due to claimed pain.  A home exercise 
program was recommended.  A CT scan of the lumbar spine was 
performed later in February 1992 and showed a right S1 
hemilaminectomy for a diskectomy, with no other significant 
interval change since the preoperative CT scan.  X-ray 
studies of the right hip were normal.  

In February 1992, the veteran was examined in the 
rehabilitation medicine service (RMS), where it was noted 
that she had had a history of chronic pain since 1989.  It 
was noted that the veteran was on multiple medications 
secondary to complaints of upper extremity pain and low back 
pain.  Examination was difficult secondary to multiple pain 
complaints.  The examiner concluded that the veteran should 
be referred for psychiatric evaluation or to the pain clinic 
for chronic pain management.  

Later that month, the veteran sought emergency treatment for 
pain in the back of her head, as well as back pain radiating 
to the lower extremities.  She claimed that her pain was 
severe and was unresponsive to medication.  The veteran was 
noted to be in a wheelchair, but in no acute distress.  She 
indicated that she did not feel as if there was anything that 
could be done, but wanted her complaints documented.  The 
assessment was back pain, history of ruptured disc.  

When the veteran was seen in March 1992, the examiner noted 
that the veteran had apparently suffered a fall during 
hospitalization and complained of lower back and buttock 
pain.  After examining the veteran, the assessment was 
stable, status post surgery.  The veteran again sought 
treatment later that month, with the same complaints.  An MRI 
was scheduled in light of her complaints.  In April 1992, the 
veteran underwent MRI of the lumbar spine which showed status 
post right laminectomy at L5-S1 with enhancing scar formation 
surrounding the right L5 nerve root, with no evidence of 
recurrent herniated nucleus pulposus.

In May 1992, the veteran reported pain in her head, neck, 
back, right side, ankle, toes and feet.  The neurosurgeon 
noted that the veteran was healing well following surgery and 
was able to ambulate without assistance, although she still 
complained of pain since falling.  

In June 1992, the veteran sought treatment with complaints of 
recurrent neck and right shoulder pain, as well as pain and 
numbness in the upper extremities.  Physical examination was 
normal.  X-ray studies of the cervical spine were similarly 
normal.  The assessment was neck musculoskeletal pain.  Later 
that month, the veteran was seen in the neurosurgery clinic.  
The examiner noted that the veteran was well known to him, 
having undergone a diskectomy on February 11, 1992, for a 
herniated nucleus pulposus.  Since that time, he noted that 
the veteran had developed pain in her neck, back, legs, right 
hip, base of skull, and toes, which she associated with a 
fall that occurred during her hospitalization.  He noted that 
the veteran was now wearing a "body cast" which she had 
reportedly obtained in Alaska in connection with her 
original, pre-surgery disc pain.  He noted that the veteran 
now claimed that the original disc pain was still present.  
Objective examination showed no abnormalities.  The 
impression was chronic pain of questionable origin.  

In July 1992, the veteran again sought treatment for pain in 
her head and neck.  She indicated that she had fallen in the 
hospital on February 11, 1992, causing injury to her head and 
neck.  No complaints pertaining to the low back were 
recorded.  The assessment was musculoskeletal pain in the 
head and neck.  Later that month, the veteran again sought 
treatment for severe pain in her head and neck, radiating 
down her arms, back, elbows, and right thumb.  She indicated 
that she had fallen while hospitalized by VA.  The diagnosis 
was chronic pain syndrome.  An MRI of the cervical spine 
performed in July 1992 was normal.  

In August 1992, the veteran sought treatment for severe pain.  
The examiner noted that the veteran was wearing a body cast, 
although she had driven herself to the emergency room.  The 
veteran refused to allow an examination.  When told she could 
not have pain medication without an examination, she drove 
herself home.  The assessment was musculoskeletal back pain.  
Later that day, the veteran again appeared and requested a 
shot of morphine.  The examiner noted that the veteran was 
status post L5-S1 diskectomy in February 1992, with 
subsequent MRI for head and neck pain which she claimed 
developed after a fall in the hospital.  The veteran's 
current complaints included severe neck and right upper 
extremity paresthesias as well as chronic low back pain.  The 
assessment was neck pain, low back pain, and chronic pain 
syndrome.  

In January 1993, the veteran sought treatment for chronic 
pain in her entire body, which she indicated had been present 
since her February 1992 fall.  She described her pain as 
spasms over her entire body causing radiation of pain down 
her right lower leg, and further claimed that movement made 
her whole body explode.  The examiner noted, however, that 
the he had witnessed the veteran walking without difficulty 
prior to the examination.  He also noted that he had observed 
her sitting in the waiting room and saw that she had been 
able to rotate her torso without difficulty.  Furthermore, he 
indicated that he had observed the veteran lie down on a 
stretcher in the waiting room area unaided, then refuse to 
get off.  He noted that she was being rude and abusive 
towards other patients and VA staff.  On objective 
examination, the examiner found no evidence of spasms in the 
veteran lower back.  When the examiner attempted sensory 
examination, the veteran claimed that light touch caused too 
much pain.  When attempting plantar stimulation, the veteran 
sat up and threw a book at the examiner.  The diagnosis was 
chronic pain.  In June 1994, the veteran again presented to 
the clinic, requesting a refill of her pain medications.  

In a May 1995 rating decision, the RO denied the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 for a low 
back disability.  In its decision, the RO concluded that the 
evidence did not support the veteran's contentions that she 
had incurred additional disability of the back as a result of 
the February 1992 fall during VA hospitalization.  The RO 
further noted that the veteran's reported fall during 
February 1992 VA hospitalization was not substantiated by any 
witnesses or objective evidence.  Moreover, the RO noted that 
although the record contained medical evidence recording many 
subjective complaints of additional back pain following the 
surgery and fall, such complaints were not supported by 
objective, clinical findings on examination.

The veteran was duly notified of the RO's decision in a May 
1995 letter.  She disagreed with the RO's determination.  In 
a September 1995 statement, the veteran claimed that after 
her laminectomy, she had to go to the bathroom and rang for 
assistance.  She claimed that when nobody responded, she went 
to the bathroom herself.  She stated that she then 
"collapsed from the pain and the commode seat went into my 
neck."  The veteran claimed that she then "tried to move 
but my right side was paralyzed.  I passed out on the floor 
only to come to - still on the floor!  No one came."  The 
veteran stated that "[e]ventually, I drug myself forward to 
the door by my left hand and cryied [sic] out.  No one 
came."  She claimed that as a result of the fall, "[d]rugs 
were needed to remove the blood clot that formed on my spinal 
cord.  Paralysis goes and come as pain intenses [sic] to 
date."  

In October 1995, the RO issued a Statement of the Case to the 
veteran addressing her claim for compensation under section 
1151 for a back disability.  However, the veteran did not 
perfect an appeal within the applicable time period.  

In February 1997, the veteran requested reopening of her 
claim for compensation under 38 U.S.C.A. § 1151 for a back 
disability, claimed to be the result of VA hospitalization in 
February 1992.  The veteran again contended that in February 
1992, she had been left unattended in a VA restroom and fell, 
hitting her neck and possibly reinjuring her back.  She 
indicated that as a result of the fall, she now had various 
low back symptoms, including scarring causing nerve room 
damage, severe pain, and lower extremity weakness.  

In support of her claim, the RO received records apparently 
compiled in connection with an August 1992 tort claim filed 
by the veteran in connection with her February 1992 VA 
hospitalization.  These records include a copy of the 
veteran's original complaint, seeking $15.3 million dollars 
in damages for an unspecified personal injury, as well as for 
undue mental anguish, pain and suffering.  Her allegation was 
that VA had committed negligence by leaving her alone in the 
bathroom following her surgery.  

Included in this evidence is copies of statements completed 
by VA nurses in response to the veteran's various complaints 
regarding her treatment during the February 1992 VA 
hospitalization.  The statements noted that the veteran had 
not been left alone in a restroom, as she claimed.  Rather, 
the veteran went to the restroom on her own, unassisted and 
claimed to have fallen.  One nurse indicated that on the 
night in question, she was summonsed to the veteran's room by 
her calls for assistance.  The nurse indicated that she found 
the veteran in a kneeling position on both knees.  She 
indicated that she helped the veteran to bed and noted no 
observable injuries.  The statements further indicated that 
that physicians were called immediately in response to the 
veteran's claim that she had fallen.  

In a February 1993 letter to the veteran, the VA District 
Counsel indicated that the veteran's claim had been 
investigated and there was no evidence of negligence on the 
part of the attending VA nurses or physicians, either before 
or after the claimed fall.  Moreover, he noted that the 
evidence indicated that the veteran did not suffer any 
injuries as a result of the fall.  Accordingly, liability was 
denied.  

Also received in support of the veteran's claim to reopen 
were VA clinical records, dated from August 1991 to March 
2005.  Many of these records are duplicative of the evidence 
described above and previously considered by the RO in the 
May 1995 rating decision.  

In pertinent part, the nonduplicative VA clinical records 
show that beginning in February 1996, the veteran was seen 
for multiple complaints, including myofascial pain syndrome 
which was noted to respond well to trigger point injections.  

In May 1997, the veteran sought treatment for full body pain.  
She indicated that she had been pain free since 1989, when 
she fell and ruptured a disc and developed full body pain.  
She indicated that she underwent surgery in 1992, during 
which she fell and was hit by a toilet.  Since that time, she 
claimed that her pain had worsened.  Although the veteran 
complained of severe pain with every examination move, she 
was noted to have provided submaximum effort.  Objective 
examination was entirely within normal limits.  Muscle 
strength was normal, with no evidence of atrophy.  Reflexes 
were also normal.  The assessment was subjective pain, no 
neuromuscular abnormality noted.  

In June 1997, the veteran sought emergency treatment for 
severe back pain radiating to her legs.  She claimed that the 
pain was 10/10 and the examiner noted that the veteran was 
screaming and crying and was unable to cooperate with 
movements.  At a neurology consultation, it was difficult to 
obtain the veteran's history as she was tangential and 
inconsistent about her complaints.  She seemed, however, to 
complain mostly of low back and bilateral leg pain.  After 
examining the veteran, the impression was pain, patient with 
low back pain but significant somatization.  Nonfocal on 
examination.  X-ray studies showed changes in the L5-S1 disc 
space, likely due to degenerative disease., although it was 
noted that the possibility of indolent disc space infection 
at L5-S1 should be considered.  The assessment in the 
emergency room was chronic low back pain with acute 
exacerbation.  The veteran reported that she had an 
appointment later that day with the Chief of Orthopedics.  
She was therefore discharged from the emergency room so she 
could attend her appointment.  Later that day, however, the 
veteran was returned to the emergency room by a physician's 
assistant, who noted that the veteran did not actually have 
an appointment at the orthopedic clinic, but rather wanted a 
disability form signed.  The veteran denied a change in her 
symptoms, but refused an examination, stating that she had 
called an ambulance to take her back home.  

In a July 1997 statement, a VA physician indicated that the 
veteran was currently under treatment for myofascial pain 
syndrome manifested by diffuse body pain and fatigue.  The VA 
physician indicated that the veteran's diagnosis limited her 
ability to work.  In an August 1997 statement, a VA nurse 
practitioner indicated that the veteran had chronic back pain 
which caused her to be unable to work and pay her bills.  
Therefore, she requested that the veteran's financial 
problems be taken into consideration regarding her payment of 
bills. 

In August 1997, the veteran sought treatment for intense pain 
in her back and knees, with muscle spasms in her feet, heels, 
toes, upper shoulders, neck, right arm, and right hand.  She 
claimed that she had been injured in 1992 when she was 
hospitalized for spinal surgery.  The impression was chronic 
pain syndrome.  Later that month, she again sought treatment 
with complaints of back pain.  It was noted that X-ray 
studies taken the previous month had shown degenerative 
disease at L5-S1.  The assessment was chronic low back pain 
with acute exacerbation.

The veteran underwent VA medical examination in October 1997, 
at which she claimed that her service-connected bilateral 
knee disability had caused her to fall and injure her back.  
She stated that she had fallen in February 1992, which led to 
back surgery.  She indicted that she did well after back 
surgery, but while she was using the bathroom, a nurse left 
her on the commode to her own devices.  She claimed that she 
tried to get up and fell again, reinjuring her back.  Since 
that time, she indicated that she had had severe back pain.  
The examiner noted that examination showed that the veteran 
had some loss of sensation to a partial extent on the lateral 
aspect of the right foot, indicating a right nerve root 
lesion.  He also noted that X-ray studies had shown some L5-
S1 arthritis.  He indicated that such pathology, however, was 
not necessarily connected with a fall in the absence of some 
evidence of a fracture.  He indicated that in the veteran's 
case, there was no evidence of a fracture.  

In March 1999, the veteran was seen in the orthopedic clinic 
with numerous complaints, including back pain, right knee 
pain, left shoulder pain, and left ankle pain.  She claimed 
that she had recently fallen at "Pep Boys" and had injured 
herself.  On examination, the veteran was wearing a back 
brace.  Her strength and reflexes were normal and there was 
no evidence of radicular pain.  After examining the veteran, 
the examiner concluded that the veteran's multiple complaints 
were without objective findings, but for a possible strain of 
the shoulder.  

In October 1999, the veteran was diagnosed as having 
fibromyalgia.  The veteran thereafter received regular 
trigger point injections for myofascial pain syndrome, 
affecting her neck to her knees.  In January 2000, the 
veteran was referred for psychiatric evaluation in connection 
with her claims of chronic pain.  She refused.  Her physician 
explained that he felt that she needed to have such an 
evaluation in order to consider the psychological components 
of her pain in order to manage it better.  The veteran made 
threatening comments to her physician and it was noted that 
secondary gain issues appeared to be playing a significant 
role in the veteran's noncompliance with medical 
recommendations.  

The veteran thereafter continued to receive monthly trigger 
point injections.  In October 2001, she discontinued her 
trigger point injections, stating that she would like to 
continue them, but was unwilling to submit to mandatory 
psychological counseling.  In a February 2002 treatment note, 
the veteran was noted to have questionable diffuse muscle 
pain and a history of magnification of symptoms.  For 
example, the veteran's physician noted that the veteran had 
presented to the clinic in a wheelchair, although her 
condition did not interfere with her gait.  Indeed, he 
indicted that he had observed the veteran within the hospital 
walking without assistive devices, gait deviations, or any of 
the pain behaviors she exhibited when she presented to the 
pain clinic.  The veteran's physician therefore recommended 
no further trigger point injections for the veteran, 
particularly as a sole source of treatment.  He indicted that 
the veteran needed to be compliant with a home program and 
psychological management of pain before she received further 
injections.  

In September 2002, the veteran received trigger point 
injections for myofascial back pain.  She reported that she 
was participating in a home exercise and stretching program.  
An MRI of the lumbar spine was performed in October 2003, 
after the veteran claimed that she had fallen as a result of 
her service-connected knee disabilities.  The results of the 
studies showed disc protrusions and facet hypertrophy through 
the lumbar spine, causing mild to moderate neural foraminal 
narrowing and spinal canal stenosis.  In April 2003, the 
veteran requested a rolling walker with a seat, claiming that 
she was falling a lot.  In December 2004, the veteran sought 
treatment for evaluation for possible joint injections.  She 
indicated that she had chronic, worsening pain in various 
joints, including her knees, ankles, and feet.  The veteran 
indicated that she was in a hurry, so a full evaluation could 
not be complained.  

In addition to the VA medical records described above, the 
evidence received since the last final rating decision 
denying the veteran's claim for 1151 benefits in May 1995 
includes private medical records dated from April to May 2003 
showing that the veteran was treated for a right shoulder 
disability, which she claimed to have sustained from 
repetitive movement at work.

In January 2005, the RO received a statement from an 
acquaintance of the veteran who indicated that he knew that 
the veteran had fallen in February 1992.  He claimed that he 
had seen the results of an MRI showing fluid leaking from her 
spinal cord as a result of that fall.  He indicated that 
although the veteran was in terrible pain, God still allowed 
her to smile.

Also received were copies of statements from the veteran to 
various elected officials.  In a September 1997 letter to the 
President, for example, the veteran indicated that in 
February 1992, shortly after undergoing surgery at the 
Decatur VAMC, she was left alone in the restroom by a nurse.  
She indicated that her knees buckled, causing her to fall.  
She indicated that "[t]hat resulted in paralysis from the 
neck down for the commode seat went into my neck."  She 
further indicated that "MRI found blood clots formed on my 
spinal cord which had to be removed using medication." 

Private nursing notes from a home health care service, dated 
from November 1992 to February 1993, show that the veteran 
claimed to be in excruciating pain on a regular basis.  

At a September 1998 hearing, the veteran claimed that prior 
to her hospitalization in February 1992, she had had no back 
problems other than an occasional tingling in the right foot 
after a prolonged period of time.  Despite that, she 
indicated that she agreed to surgery because she was told by 
VA physicians that "[t]hey'd go in and out and I could have 
my life back."  Transcript at page 2.  The night after the 
surgery, the veteran claimed that she was in her hospital bed 
and needed to go to the bathroom.  She claimed that she rang 
her bell repeatedly and nobody came so she "got up to go to 
the bathroom and the nurse came in and helped me."  She 
indicated that the nurse then left her sitting in the 
bathroom, despite the fact that the veteran "begged her not 
to, because the pain was so bad."  Transcript at page 4.  
Despite her pleas, the veteran claimed that the nurse walked 
away.  She indicated that she "yelled and yelled and yelled, 
and nobody came; and when I stood up, the pain bolted my in 
body - and I collapsed to the floor, and the commode went 
into my back, and the top part of the seat went into my head 
and neck."  Transcript at page 5.  She claimed that the pain 
consumed her as she laid on the floor unconscious.  She 
stated that she then came to and was discovered after what 
seemed like an eternity.  The veteran indicated that she 
remembered being carried to a bed in a daze.  She indicated 
that she was examined by a doctor, although her head was a 
bit cloudy from pain medication.  Nonetheless, she indicated 
that she remembered them telling her that "they wanted to 
shut me up."  Transcript at page 7.  She indicated that the 
veteran was discharged from the hospital and was provided 
with a nurse who stayed with her over a year.  She indicated 
that she had major problems since her fall, which had 
prevented her from working.  She indicated that she had 
experienced increased numbness, increased pain, paralysis, 
and disability.  

At her December 2006 Board hearing, the veteran again 
reiterated her version of the circumstances surrounding her 
claimed February 1992 fall during her period of VA 
hospitalization.  She claimed that she was totally disabled 
as a result of injuries sustained in that fall.

After the hearing, the veteran submitted additional VA 
clinical records, dated through December 2006, showing that 
she had been seen for numerous complaints, including low back 
pain.  An MRI performed in October 2006 showed post-surgical 
changes consistent with an L5-S1 diskectomy, including post-
surgical enhancing scarring, as well as moderate central 
spinal stenosis at L4-5 and multilevel chronic degenerative 
changes.  


Applicable Law

38 U.S.C.A. § 1151

For claims such as this one, filed prior to October 1, 1997, 
section 1151 provides that where any veteran suffers an 
injury, or an aggravation of an injury, as the result of VA 
hospitalization, medical or surgical treatment, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to 
such veteran, disability compensation shall be awarded in the 
same manner as if such disability were service-connected.  

In Jackson v. Nicholson, 433 F.3d 822 (2005), the United 
States Court of Appeals for the Federal Circuit held that the 
phrase "as the result of VA hospitalization" as used in 
section 1151 can encompass coincidental events that occur 
during a stay at the hospital and is not limited to 
disability incurred as a result of treatment or examination.  
Cf. Sweitzer v. Brown, 5 Vet. App. 503 (1993).  

The regulation implementing section 1151 provides that in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim of compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the  veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.   38 C.F.R. § 3.358 (1996).

New and Material Evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

For claims such as this one, received before August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in combination with other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).


Analysis

After applying the facts in this case to the legal criteria 
set forth above, the Board finds that the preponderance of 
the evidence is against the claim.

As noted, in a May 1995 rating decision, the RO denied the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
a low back disability on the basis that the evidence did not 
support the veteran's contentions that she had incurred 
additional disability of the back as a result of the February 
1992 fall during VA hospitalization.  Although the veteran 
was notified of this decision, and of her appellate rights, 
she did not perfect an appeal within the applicable time 
period.  Thus, the May 1995 decision is final and not subject 
to revision on the same factual basis.  38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100.

The veteran now seeks to reopen her claim for compensation 
under 38 U.S.C.A. § 1151 for a low back disability.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

The Board has therefore reviewed all of the evidence which 
has been submitted by the veteran or otherwise associated 
with the claims folder since the final May 1995 rating 
decision denying the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for a back disability claimed to be the 
result of a fall during VA hospitalization in February 1992.  

As delineated in detail above, this additional evidence 
includes VA clinical records dated from August 1991 to June 
1994.  These records, however, are duplicative of evidence 
considered by the RO at the time of the May 1995 rating 
decision.  Under 38 C.F.R. § 3.156(a), evidence which is 
merely duplicative of evidence already in the record cannot 
be considered "new" for purposes of reopening a claim.  
Thus, this evidence is not new and material and cannot serve 
to reopen the claim.

Regarding the nonduplicative VA and private clinical records 
detailing complaints such as severe back pain and showing 
treatment for various disabilities such as myofascial pain 
syndrome, the Board finds that this evidence is not new and 
material sufficient to reopen the claim.  Rather, this 
medical evidence is cumulative of evidence previously 
considered at the time of the May 1995 rating decision.  

As delineated above, the evidence before the RO in May 1995 
included medical records showing that after her February 1992 
VA hospitalization, the veteran sought treatment on a 
frequent basis, claiming to have severe disability, including 
back pain, secondary to a February 1992 fall during VA 
hospitalization.  Without exception, however, the post-
surgical evidence failed to show that the veteran's 
complaints were supported by objective, clinical findings on 
examination.  There was simply no competent evidence that the 
veteran sustained additional disability of the back as a 
result of VA hospitalization in 1992.  Based on this 
evidence, in a May 1995 rating decision, the RO denied the 
claim.  

The additional clinical records received since that time are 
cumulative, as they contain essentially the same findings as 
the evidence which was before the RO in ay 1995.  As 
delineated above, the additional medical evidence received 
continues to show that the veteran complains on a regular 
basis of symptoms such as back pain, which she attributes to 
the February 1992 period of VA hospitalization.  However, the 
additional medical records received continue to lack any 
competent evidence that the veteran sustained any additional 
low back disability as a result of the February 1992 VA 
hospitalization.  

Because the evidence that was before the RO in May 1995 
contained these same facts, the Board concludes that the 
additional medical evidence received is merely cumulative of 
evidence that was previously considered by the RO.  Thus, 
these items of evidence are not new within the meaning of 38 
C.F.R. § 3.156(a) and do not provide a basis for a reopening 
of his claim.  Moreover, the Board finds that this evidence 
is not material as it does not bear directly and 
substantially upon the specific matter under consideration, 
namely, whether the veteran suffered, as a result of VA 
hospitalization in February 1992, additional disability of 
the low back.  Cf. Cox v. Brown, 5 Vet. App. 95 (1993) 
(holding that records showing treatment years after service 
which do not link the post-service disorder to service are 
not considered new and material evidence).

The Board has also carefully reviewed the testimony provided 
by the veteran at her September 1998 RO hearing and at her 
December 2006 Board hearing, as well as numerous statements 
she has submitted to the RO and her elected representatives 
since the final rating decision in May 1995.  As set forth 
above, while the exact details have varied somewhat, the 
veteran essentially continues to claim that she fell in 
February 1992 while hospitalized at the Decatur VAMC.  She 
further contends in these statements that she experienced 
various injuries in this claimed fall, including a low back 
disability.  The Board finds that such statements are 
cumulative or reiterative of other statements previously 
considered by the RO at the time of the prior decision.  
Simply put, the veteran's current assertions contain 
essentially the same contentions as those which were 
previously considered by the RO in May 1995.  Thus, such 
evidence is not new.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).

The Board notes that the additional statements and testimony 
provided by the veteran include her assertions regarding the 
types of disabilities she sustained in the claimed February 
1992 fall.  For example, she has indicated that her review of 
MRI films show that fluid is leaking from her spine as a 
result of the fall.  She has also submitted a January 2005 
statement from an acquaintance who claimed that he had seen 
the results of an MRI showing fluid leaking from her spinal 
cord as a result of the veteran's claimed fall.  The Board 
notes that such lay assertions, however, are neither 
competent nor probative of the issue in question.  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and, 
therefore, those opinions do not serve as a basis on which to 
reopen a previously denied claim.  

The Board has also considered the additional evidence 
received relating to the veteran's tort complaint for alleged 
negligence during the February 1992 VA hospitalization.  This 
evidence includes nurses statements indicating that the 
veteran claimed to have fallen in February 1992, but 
exhibited no indications of additional disability as a result 
of the fall.  Also included is a February 1993 letter to the 
veteran from the VA District Counsel indicating that their 
investigation showed that the veteran did not suffer any 
injuries as a result of the claimed February 1992 fall.  
Again, while this evidence is new, it is cumulative of 
evidence previously considered which contained no indication 
that the veteran sustained additional injury as a result of 
the claimed February 1992 fall.  

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final May 1995 rating decision 
denying compensation under 38 U.S.C.A. § 1151 for a low back 
disability is either duplicative, cumulative, or does not 
bear directly and substantially upon the specific matter 
under consideration.  Consequently, new and material evidence 
has not been submitted and the claim is not reopened. 38 
C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
low back disability, claimed to be the result of a fall 
during VA hospitalization in February 1992, is denied.


____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


